DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.
Status of Claims 
Claims 1-10, & 12-18, & 20 of U.S. Application No. 16/911523 filed on 07/04/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed07/04/2022. Claims 1 & 15 are presently amended, and Claims 11 & 19 are cancelled. Claims 1-10, & 12-18, & 20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the limitation “executing, by the electronic device, an in-line jerk minimization algorithm the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets, the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk”  in the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2019/0317512A1 (“Zhang”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-16, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071092A1 (“MA”), in view of US 2019/0204842A1 (“Tafti”), in view of US 2019/0317512A1 (“Zhang”), further in view of US 2018/0348012A1 (“An”).
As per claim 1 MA discloses
A method of controlling in-lane movement of a Self-Driving Vehicle (SDV), 
the SDV travelling in-lane on a road section (see at least MA, para. [0038]: The ancillary data can be used to augment, modify, or train the operation of the lane change control module 200 based on a variety of factors including, the context in which the user is operating the vehicle (e.g., the location of the vehicle, the specified destination, direction of travel, speed, the time of day, the status of the vehicle, etc.), and a variety of other data obtainable from the variety of sources, local and remote, as described herein.),
the in-lane movement of the SDV to be controlled for allowing the SDV to perform a future manoeuvre, the future manoeuvre to be performed at a pre-determined future moment in time (see at least MA, para. [0042]-[0043], [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time., [0050]-[0051]: the first target position TP1 corresponds to a location in an adjacent lane to which the host vehicle VA can be directed to accomplish a safe lane change maneuver),
the method executable by an electronic device communicatively coupled to the SDV (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.), the
method comprising:
acquiring, by the electronic device, initial kinematic data associated with an obstacle which is indicative of an initial state of the obstacle at an initial moment in time, the initial moment in time being earlier in time than the pre-determined future moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
determining, by the electronic device, future kinematic data associated with the obstacle which is indicative of a future state of the obstacle at the predetermined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.);
acquiring, by the electronic device, initial kinematic data associated with the SDV which is indicative of an initial state of the SDV at the initial moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least a candidate future state of the SDV at the pre-determined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.),
the at least one candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.);
determining, by the electronic device, an energy efficiency score for a respective one of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).),
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0042]: In the example embodiment, the lane change control module 200 can be configured to include a longitudinal positioning module 173 and a lateral steering module 175. As described in more detail below, the longitudinal positioning module 173 serves to enable generation of a first phase trajectory for the host vehicle (e.g., the autonomous vehicle). The lateral steering module 175 serves to enable generation of a second phase trajectory for the host vehicle. Collectively, the longitudinal positioning module 173 and the lateral steering module 175 can generate the first phase trajectory and the second phase trajectory, which can be generally denoted as the lane change trajectory 220 provided as an output from the lane change control module 200.),
the target state-transition dataset being a most fuel-efficient state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).)
However MA does not explicitly disclose
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time,
the at least two candidate future states comprising a first candidate future state and a second candidate future state,
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time;
executing, by the electronic device, an in-line jerk minimization algorithm the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets, the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk;
determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset;
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is,
determining, by the electronic device, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; 
determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets,
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets,
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets.
Tafti teaches
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.),
the at least two candidate future states comprising a first candidate future state and a second candidate future state (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.), 
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.);
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.).
determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.),
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.),
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time, the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time, determining, by the electronic device, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets, triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets, the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).
Zhang teaches
executing, by the electronic device, an in-line jerk minimization algorithm (see at least Zhang, para. [0068]: A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum. Jerk is defined as a change in acceleration of the ADV. Here, a jerk value can be computed by calculating a change of acceleration over the time period for neighboring timestamps, e.g., end points 803. The jerk values for each time period are then squared and summed together for a comfort cost.), 
the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets (see at least Zhang, para. [0065]: FIG. 7 is a block diagram illustrating an example of a trajectory evaluation module according to one embodiment. Referring to FIG. 7, trajectory evaluation module 309 can evaluate trajectory candidates based on cost functions to evaluate trajectory candidates for selection of a best trajectory to control an ADV. Trajectory evaluation module 309 can include trajectory segmenter 701, comfort cost determiner 703, safety cost determiner 705, reference velocity curves generator 707, and objective/rule following cost determiner 709. Trajectory segmenter 701 can segment a candidate trajectory into a number of segments. Comfort cost determiner 705 can determine a comfort cost for a candidate trajectory. Safety cost determiner 703 can deter mine a safety cost for a candidate trajectory. Reference velocity curves generator 707 can generate reference velocity-time curves (which follows traffic rules) to evaluate an objective following cost for a candidate trajectory. Objective/rule following cost determiner 709 can determine an objective cost for a candidate trajectory.), 
the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk (see at least Zhang, para. [0045]: For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of executing, by the electronic device, an in-line jerk minimization algorithm the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets, the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk of Zhang in order to allow the vehicle to travel with minimal human interaction or in some cases without any passengers (see at least Zhang, para. [0002]).
An teaches
determining, by the electronic device, an energy efficiency score for each of the at least two candidate state-transition dataset (see at least An, para. [0153]: If a plurality of paths are found, the controller 170 may compare the found paths to the paths stored in the storage device 171, detect at least one path that is identical to the found paths from among the paths stored in the storage device 171, and control the display 127 to display fuel cost information and fuel efficiency information for each course of the at least one path. & para. [0282]: For example, if there are two paths along which the vehicle can move from a stop T2 to a stop T3, the user may select a course C or a course E based on a driving distance, fuel efficiency, and cost of consumed fuel from the stop T2 to the stop T3, and drive the vehicle from the stop T2 to the stop T3 along the selected course.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset of An in order to display the fuel efficiency information (see at least An, para. abstract).

As per claim 2 Ma does not explicitly disclose
wherein the method further comprises:
comparing, by the electronic device, the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset.
Tafti teaches
wherein the method further comprises:
comparing, by the electronic device, the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle. & para. [0034]: Comparison of trajectory costs causes one to select trajectory Tl for this scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 4 MA discloses
wherein the future manoeuvre is a lane-change from an initial lane in which the SDV is travelling at the initial moment time to another lane in which the obstacle is present at the initial moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.).

As per claim 5 MA discloses
wherein the obstacle is one of a moving obstacle and an immobile obstacle (see at least MA, para. [0042]: The lane change trajectory 220 can be generated based on input perception data 210 received from one or more of the vehicle sensor subsystems 144, including one or more cameras, and processed by an image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the host vehicle).).

As per claim 6 MA does not explicitly disclose
wherein the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle.
Tafti teaches
wherein the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle (see at least Tafti, para. [0034]: On the other hand, by driving along the trajectory Tl, HV 204 can drive along the center lane 202b in order to pass up TV2, change into the left lane 202a and then drive past TVl, thereby successfully navigating through the traffic. Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 7 MA discloses
wherein the moving obstacle is another vehicle (see at least MA, para. [0042]: The lane change trajectory 220 can be generated based on input perception data 210 received from one or more of the vehicle sensor subsystems 144, including one or more cameras, and processed by an image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the host vehicle).).

As per claim 8 MA discloses
wherein a given candidate state-transition dataset includes candidate kinematic data about the SDV at a plurality of intermediate moments in time between the initial moment in time and the future moment in time (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.).

As per claim 9 MA discloses
wherein the triggering control of the in-lane movement of the SDV based on a target state-transition dataset comprises:
• triggering, by the electronic device, control of at least one of in-lane acceleration and in-lane deceleration of the SDV, such that (i) actual kinematic data of the SDV at the plurality of intermediate moments in time matches  (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.)
(ii) target kinematic data from the target state transition dataset at the plurality of intermediate moments in time (see at least MA, para. [0047]: As shown in the example of FIGS. 3 and 4, using the determined vehicle states of the host vehicle VA and proximate vehicles (Vl, V2, and V3), the lane change control module 200 can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. In one embodiment, the lane change control module 200 can predict the future locations of each of the vehicles based on a linear extrapolation from the current position using the heading, speed, and acceleration of each of the vehicles over a given time period.).

As per claim 10 MA discloses
the at least one candidate future state of the SDV at the predetermined future moment in time correspond to respective window of opportunity to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0058]: As described above, one input to the piecewise linear speed trajectory function can be time t. An output of the piecewise linear speed trajectory function can be the desired state of the host vehicle VA at time t. As described above, the state of the host vehicle VA and the states of the proximate vehicles (Vl, V2, and V3) can include the current position/location and heading of each vehicle and the related derivatives including velocity and acceleration of each vehicle. The first phase trajectory and the second phase trajectory generated by the piecewise linear speed trajectory function can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to the intercept the reference points.).
MA does not explicitly disclose 
the at least two candidate future states of the SDV at the predetermined future moment in time.
Tafti teaches
the at least two candidate future states of the SDV at the predetermined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the at least two candidate future states of the SDV at the predetermined future moment in time of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002])

As per claim 12 MA discloses
wherein in-lane movement is characterized by at least one of: an in-lane acceleration and an in-lane deceleration (see at least MA, para. [0052]: In this case, the first phase trajectory can be generated by the longitudinal positioning module 173 of the lane change control module 200 to cause the host vehicle VA to intercept the second target position TP2 in the current lane. The first phase trajectory may include a velocity change command to cause the host vehicle VA to accelerate or decelerate as the host vehicle VA approaches the second target position TP2.).

As per claim 13 MA does not explicitly disclose
wherein the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles.
Zhang teaches
wherein the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles (see at least Zhang, para. [0050]: Note that decision module 304 and planning module 305 may be integrated as an integrated module . Decision module 304 / planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle . For example , the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway - based path leading to an ultimate destination . The destination may be set according to user inputs via user interface system 113 . The navigation system may update the driving path dynamically while the autonomous vehicle is in operation . The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle. & para. [0072]: Once the reference speed curve is generated for a trajectory candidate, the objective/rule following cost can then be determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles of Zhang in order allow the vehicle to travel with minimal human interaction or in some cases without any passengers (see at least Zhang, para. [0002]).

As per claim 14 MA does not explicitly disclose
wherein the speed profiles are optimized to minimize the in-lane jerks.
Tafti teaches
wherein the speed profiles are optimized to minimize the in-lane jerks (see at least Tafti, para. [0043]: The smoothed trajectory avoids, among other things, excessive lateral acceleration or jerking during driving. In box 622, the method generates a local trajectory from the smoothed trajectory. Local trajectory differs from the smoothed trajectory in that it satisfies kinematic constraints such as continuity in position, heading, curvature and velocity for the host vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the speed profiles are optimized to minimize the in-lane jerks of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 15 MA discloses
An electronic device comprising;
a processor (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.);
a communication interface for communicating with a sensor mounted on a Self-Driving Vehicle (SDV) (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.);
• acquire initial kinematic data associated with an obstacle which is indicative of an initial state of the obstacle at an initial moment in time, the initial moment in time being earlier in time than the pre-determined future moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change
trajectory planning system 202.);
• determine future kinematic data associated with the obstacle which is indicative of a future state of the obstacle at the predetermined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.);
• acquire initial kinematic data associated with the SDV which is indicative of an initial state of the SDV at the initial moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
• determine future kinematic data associated with the SDV which is indicative of at least a candidate future state of the SDV at the pre-determined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.),
the at least one candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.);
• determine an energy efficiency score for a respective one of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).),
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0042]: In the example embodiment, the lane change control module 200 can be configured to include a longitudinal positioning module 173 and a lateral steering module 175. As described in more detail below, the longitudinal positioning module 173 serves to enable generation of a first phase trajectory for the host vehicle (e.g., the autonomous vehicle). The lateral steering module 175 serves to enable generation of a second phase trajectory for the host vehicle. Collectively, the longitudinal positioning module 173 and the lateral steering module 175 can generate the first phase trajectory and the second phase trajectory, which can be generally denoted as the lane change trajectory 220 provided as an output from the lane change control module 200.),
the target state-transition dataset being a most fuel-efficient state-transition
dataset of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).).
However MA does not explicitly disclose
determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time, the at least two candidate future states comprising a first candidate future state and a second candidate future state,
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time;
executing, an in-line jerk minimization algorithm the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets, the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk;
• determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets,
• determine at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; 
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is,
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets,
the target state-transition dataset being a most fuel-efficient state-transition
dataset amongst the at least two candidate state-transition datasets.
Tafti teaches 
determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.),
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.);
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.);
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.).
• determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.),
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.),
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time, the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time, determine at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets, trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets, the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).
Zhang teaches
executing, by the electronic device, an in-line jerk minimization algorithm (see at least Zhang, para. [0068]: A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum. Jerk is defined as a change in acceleration of the ADV. Here, a jerk value can be computed by calculating a change of acceleration over the time period for neighboring timestamps, e.g., end points 803. The jerk values for each time period are then squared and summed together for a comfort cost.), 
the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets (see at least Zhang, para. [0065]: FIG. 7 is a block diagram illustrating an example of a trajectory evaluation module according to one embodiment. Referring to FIG. 7, trajectory evaluation module 309 can evaluate trajectory candidates based on cost functions to evaluate trajectory candidates for selection of a best trajectory to control an ADV. Trajectory evaluation module 309 can include trajectory segmenter 701, comfort cost determiner 703, safety cost determiner 705, reference velocity curves generator 707, and objective/rule following cost determiner 709. Trajectory segmenter 701 can segment a candidate trajectory into a number of segments. Comfort cost determiner 705 can determine a comfort cost for a candidate trajectory. Safety cost determiner 703 can deter mine a safety cost for a candidate trajectory. Reference velocity curves generator 707 can generate reference velocity-time curves (which follows traffic rules) to evaluate an objective following cost for a candidate trajectory. Objective/rule following cost determiner 709 can determine an objective cost for a candidate trajectory.), 
the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk (see at least Zhang, para. [0045]: For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of executing, by the electronic device, an in-line jerk minimization algorithm the in-line jerk minimization algorithm being configured to generate at least two candidate state transitions datasets comprising a first candidate state transition datasets and a second candidate state transition datasets, the first candidate state transition dataset indicative of an in-line acceleration transition of the SDV from the initial state to the first candidate future state of the SDV with a minimized in-lane jerk and the second candidate state transition dataset indicative of an in-line deceleration transition of the SDV from the initial state to the second candidate future state of the SDV with a minimized in-lane jerk of Zhang in order to allow the vehicle to travel with minimal human interaction or in some cases without any passengers (see at least Zhang, para. [0002]).
An teaches
determine an energy efficiency score for each of the at least one candidate state-transition dataset (see at least An, para. [0153]: If a plurality of paths are found, the controller 170 may compare the found paths to the paths stored in the storage device 171, detect at least one path that is identical to the found paths from among the paths stored in the storage device 171, and control the display 127 to display fuel cost information and fuel efficiency information for each course of the at least one path. & para. [0282]: For example, if there are two paths along which the vehicle can move from a stop T2 to a stop T3, the user may select a course C or a course E based on a driving distance, fuel efficiency, and cost of consumed fuel from the stop T2 to the stop T3, and drive the vehicle from the stop T2 to the stop T3 along the selected course.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of determine an energy efficiency score for each of the at least one candidate state-transition dataset of An in order to display the fuel efficiency information (see at least An, para. abstract).


As per claim 16 MA does not explicitly disclose
wherein the processor is further configured to:
• compare the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset.
Tafti teaches
wherein the processor is further configured to:
• compare the energy efficiency scores of the at least two candidate state transition datasets for determining the target state transition dataset (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle. & para. [0034]: Comparison of trajectory costs causes one to select trajectory Tl for this scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of compare the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 18 MA discloses
wherein the processor configured to trigger control of the in-lane movement of the SDV based on a target state-transition dataset comprises:
• trigger control of at least one of in-lane acceleration and in-lane deceleration of the SDV, such that (i) actual kinematic data of the SDV at the plurality of intermediate moments in time matches (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.)
(ii) target kinematic data from the target state transition dataset at the plurality of intermediate moments in time (see at least MA, para. [0047]: As shown in the example of FIGS. 3 and 4, using the determined vehicle states of the host vehicle VA and proximate vehicles (Vl, V2, and V3), the lane change control module 200 can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. In one embodiment, the lane change control module 200 can predict the future locations of each of the vehicles based on a linear extrapolation from the current position using the heading, speed, and acceleration of each of the vehicles over a given time period.).

As per claim 20 MA does not explicitly disclose
wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles.
Zhang teaches
wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles (see at least Zhang, para. [0050]: Note that decision module 304 and planning module 305 may be integrated as an integrated module. Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle. & para. [0072]: Once the reference speed curve is generated for a trajectory candidate, the objective/rule following cost can then be determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles of Zhang in order allow the vehicle to travel with minimal human interaction or in some cases without any passengers (see at least Zhang, para. [0002]).

Claims 3 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, in view of Tafti, in view of Zhang, in view of An, further in view of US 9645577B1 (“Frazzoli”).
As per claim 3 MA does not explicitly disclose
wherein the method further comprises:
• determining, by the electronic device, a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section; 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section.
Frazzoli teaches
wherein the method further comprises:
• determining, by the electronic device, a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.), 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.); 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section (see at least Frazzoli, col. 3 lines 36-40: The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories includes edges. & col. 21 lines 31-40: A fuel consumption metric (a) which is computed as the length of a given candidate trajectory divided by the mini mum length of all candidate trajectories. ii. A fuel consumption metric (b) which is computed as the ratio of the estimated fuel consumption (computed based on vehicle data and a pre-defined model) required to accurately track the candidate trajectory to a baseline fuel consumption level for the traveled route at the current travel time, which is computed based on data from a driver database and a pre-defined model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of wherein the processor is further configured to: determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section;  and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section of Frazzoli in order to consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration (see at least Frazzoli, col. 19 lines 55-59).

As per claim 17 MA does not explicitly disclose
wherein the processor is further configured to:
• determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section; 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section.
Frazzoli teaches
wherein the processor is further configured to:
• determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.), 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.); 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section (see at least Frazzoli, col. 3 lines 36-40: The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories includes edges. & col. 21 lines 31-40: A fuel consumption metric (a) which is computed as the length of a given candidate trajectory divided by the mini mum length of all candidate trajectories. ii. A fuel consumption metric (b) which is computed as the ratio of the estimated fuel consumption (computed based on vehicle data and a pre-defined model) required to accurately track the candidate trajectory to a baseline fuel consumption level for the traveled route at the current travel time, which is computed based on data from a driver database and a pre-defined model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of wherein the processor is further configured to: determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section;  and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section of Frazzoli in order to consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration (see at least Frazzoli, col. 19 lines 55-59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668    
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668